Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statements submitted on 1/8/2021 and 2/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the original resolution value".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the target resolution value".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the original resolution value".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the target resolution value".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-11, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parent et al (US 2017/0184813).
Regarding claim 1, Parent teaches A method for creating a processed image having a target resolution using an imaging device comprising an imager and a processing unit, the imager comprising a miniature optical system and an image sensor (paras. 0003, 0004, 0014; a mobile device having a camera and a processor), the method comprising:
a. creating, using the miniature optical system, an optical image of a scene in an image plane, the optical image having an original resolution curve (paras. 0027, 0028);
b. converting, by the image sensor, the optical image to an original digital image file having the original resolution curve (corresponding to MTF curve of figure 5) (Figs. 5-7; paras. 0039-0043);
c. receiving, by the processing unit, the original digital image file, information about the original resolution curve and information about a target resolution curve (Figs. 5-7; paras. 0039-0043; receiving the image file, the MTF curve information about the original resolution curve and information about a target resolution curve of figures 6/7); and
d. processing, by the processing unit, the original digital image file in order to create a processed image, the processing unit transforming the original resolution curve to the target resolution curve (Figs. 5-7; paras. 0039-0043);
wherein the miniature optical system has a miniaturization ratio, defined as a ratio between a total track length and an image footprint diameter, the miniaturization ratio being smaller than 0.8 (para. 0028; the miniaturization ratio < 2 satisfying the required range < 0.8), and wherein the original resolution curve has a value at least 10% smaller than a corresponding value of the target resolution curve in a center of a field of view (Figs. 5-7; paras. 0039-0043; a value of MTF curve at center of a field of view [at angle 0] is about 85% or 15% from a target 100%; this suggesting that a value of the original resolution curve is about 15% smaller than a target resolution curve).

Regarding claim 2, Parent teaches the method of claim 1, further comprising:
e. outputting, by the processing unit, the processed image (para. 0040).

Regarding claim 4, Parent teaches the method of claim 1, wherein the miniature optical system is an optical lens made of a combination of multiple optical elements, each optical element being made from one of glass, plastic or crystal material (para. 0037).

Regarding claim 5, Parent teaches the method of claim 1, wherein the miniature optical system is wide-angle with a total field of view larger than 600 (para. 0026).

Regarding claim 6, Parent teaches the method of claim 1, wherein the miniature optical system comprises at least one freeform optical element (Figs. 1-3; para. 0025).

Regarding claim 7, Parent teaches the method of claim 1, wherein the imager comprises multiple optical systems, each of the optical systems creating a separate image (Fig. 1; para. 0027).

Regarding claim 8, Parent teaches the method of claim 1, wherein transforming the original resolution curve to the target resolution curve reduces an image quality difference across the processed image (para. 0040).

Regarding claim 9, Parent teaches the method of claim 1, wherein the target resolution curve is adjusted using at least one of an external parameter, a user intent or a sensor output (para. 0040).

Regarding claim 10, Parent teaches A method for creating a processed image having a target resolution using an imaging device comprising an imager and a processing unit, the imager comprising a miniature optical system and an image sensor (paras. 0003, 0004, 0014; a mobile device having a camera and a processor), the method comprising:
a. creating, using the miniature optical system, an optical image of a scene in an image plane, the optical image having an original resolution curve (paras. 0027, 0028);
b. converting, by dewarping with the image sensor, the optical image to an original digital image file having an intermediate resolution curve (Figs. 1-7; paras. 0039-0043);
c. receiving, by the processing unit, the original digital image file, information about the intermediate resolution curve and information about the target resolution curve (Figs. 5-7; paras. 0039-0043; receiving the image file, the MTF curve information about an intermediate/original resolution curve and information about a target resolution curve of figures 6/7); and
d. processing, by the processing unit, the original digital image file in order to create a processed image, the processing unit transforming the intermediate resolution curve to the target resolution curve (Figs. 5-7; paras. 0039-0043);
wherein the miniature optical system has a miniaturization ratio, defined as a ratio between a total track length and an image footprint diameter, the miniaturization ratio being smaller than 0.8 (para. 0028; the miniaturization ratio < 2 satisfying the required range < 0.8), and wherein the original resolution curve has a value at least 10% smaller than a corresponding value of the target resolution curve in a center of a field of view (Figs. 5-7; paras. 0039-0043; a value of MTF curve at center of a field of view [at angle 0] is about 85% or 15% from a target 100%; this suggesting that a value of the intermediate resolution curve is about 15% smaller than a target resolution curve).

Regarding claims 11, 13-15, 17 and 18, claims 11, 13-15, 17 and 18 reciting features corresponding to claims 2, 4-6, 8 and 9 are also rejected for the same reasons above.

Regarding claim 16, Parent teaches the method of claim 10, wherein the miniature optical system comprises a non-uniform light transmitter (Figs. 1-3; para. 0027).

Regarding claim 19, Parent teaches the method of claim 10, wherein the intermediate resolution curve is equal to the target resolution curve (para. 0042).

Regarding claim 20, Parent teaches An imaging device to create a processed image having a target resolution (paras. 0003, 0004, 0014; a mobile device having a camera and a processor), the imaging device comprising:
a. an imager comprising:
i. a miniature optical system, configured to create an optical image of a scene in an image plane, the optical image having an original resolution curve (paras. 0027, 0028), and 
ii. an image sensor, configured to convert the optical image to an original digital image file having an original resolution curve (corresponding to MTF curve of figure 5) (Figs. 5-7; paras. 0039-0043); and
b. a processor configured to:
i. receive the original digital image file, information about the original resolution curve and information about the target resolution curve (Figs. 5-7; paras. 0039-0043; receiving the image file, the MTF curve information about the original resolution curve and information about a target resolution curve of figures 6/7), and 
ii. process the original digital image file in order to create a processed image by transforming the original resolution curve to the target resolution curve (Figs. 5-7; paras. 0039-0043), 
wherein the miniature optical system has a miniaturization ratio, defined as a ratio between a total track length and an image footprint diameter, the miniaturization ratio being smaller than 0.8 (para. 0028; the miniaturization ratio < 2 satisfying the required range < 0.8), and wherein the original resolution curve has a value at least 10% smaller than a corresponding value of a target resolution curve in a center of a field of view (Figs. 5-7; paras. 0039-0043; a value of MTF curve at center of a field of view [at angle 0] is about 85% or 15% from a target 100%; this suggesting that a value of the original resolution curve is about 15% smaller than a target resolution curve).

Allowable Subject Matter
Claims 3 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu (CN_110262017) teaches TTL/H <0.67, wherein TTL is the object side surface S1 of the first lens L1 to the imaging surface S13 is the distance on the optical axis, namely the optical total length, H is the image height of the optical lens 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696